PER CURIAM.
|,WRIT NOT CONSIDERED. Untimely filed pursuant to La.S.Ct. Rule X § 5.
Relator has now exhausted his right to obtain post-conviction relief in state court. Similar to federal habeas relief, see 28 U.S.C. § 2244, Louisiana post-conviction procedure envisions the filing of a second or successive application only under the narrow circumstances provided in La. C.Cr.P; art. 930.4 and within ,the limitations period as set out-in La.C.Cr.P. art. 930.8. Notably, the Legislature in 2013 La. Acts 251- amended that article to make the procedural bars against successive filings mandatory. Relator has filed an application for post-conviction' relief in the District Court, and the District Court’s ruling- denying- relief is now- final. Hereafter,! unless' he can show that one of the narrow .exceptions authorizing, the filing of a successive application applies, relator has exhausted his right to state collateral review. The District. Court is ordered to record" a minute entry consistent with this per curiam.